Case 2:19-cr-20033-PKH Document1 Filed 10/04/19 Page Brags Biggg|D #: 1
CT a,

 

Disp CUR y
i
Nas
“4 ay
19
IN THE UNITED STATES DISTRICT dau mas Yo,
WESTERN DISTRICT OF ARKANSAS Devry o* Clery
FORT SMITH DIVISION ee
UNITED STATES OF AMERICA ) Case No.2: 1A CR 20023 - Oo
)
v. ) 18 U.S.C. § 1001(a)(2)
) 21 U.S.C. §§ 841(a)(1), (b)(1)(C)
ROBIN COX )
)
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT 1

On or about May 19, 2019, in the Western District of Arkansas, Fort Smith Division, and
elsewhere, the defendant,
ROBIN COX,
a licensed medical practitioner, knowingly and intentionally distributed oxycodone, a Schedule II
controlled substance without an effective prescription, in violation of Title 21, United States
Code, Section 841(a)(1) and (b)(1)(C).
COUNT 2
On or about May 21, 2019, in the Western District of Arkansas, Fayetteville Division,
and elsewhere, the defendant,
ROBIN COX,
did willfully and knowingly make a materially false, fictitious, and fraudulent statement and

representation in a matter within the jurisdiction of the executive branch of the Government of
Case 2:19-cr-20033-PKH Document1 Filed 10/04/19 Page 2 of 2 PagelD #: 2

the United States, by representing to a Special Agent for the Drug Enforcement Administration
during a telephone call that a prescription written in the name of D. S. and signed by her on or
about May 19, 2019 was forged and fraudulent. The statement and representation was false
because, as ROBIN COX then and there knew, she had written and signed the prescription in the
name of D.S. and given it to D.S. at a fast food restaurant on May 19, 2019, in violation of Title

18, United States Code, Section 1001(a)(2).

 

 

A True Bill. DUANE (DAK) KEES
UNITED STATES ATTORNEY

/s/ Grand Jury Foreperson E

Foreperson Anne E. Gardner

Special Assistant U.S. Attorney
VA Bar No. 41461

P.O. Box 1229

Little Rock, AR 72203

(501) 340-2600
Anne.Gardner2(@usdoj.gov
